Memorandum by the Court. Appeal from a decision of the Unemployment Insurance Appeal Board which found claimant disqualified for benefits “ because of voluntary leaving of employment to follow her spouse to another locality”. (See Labor Law, § 593, subd. 1, par. [b].) Appellant points to supposed factual disparities as between the record and the decision; but on a particular interstate claim form, signed and eertifid by her, she stated that she informed her employer that she was quitting for the reason that she was moving to California, and that her son, living in California, suggested that she and her husband, who had been discharged from his job, “move here for better job prospects”; on another such form she stated that she came to California to join her husband and intended to stay permanently; and the record discloses that similar statements were made by her to her employer and. to a representative of the California department concerned. Decision affirmed, without costs.
Gibson, P. J., Herlihy, Taylor, Aulisi and Hamm, JJ., concur.